367 F.2d 581
RESERVE FINANCE COMPANY, Inc., Appellant,v.CRYSTAL MOTORS, INC., et al., Appellees.
No. 23056.
United States Court of Appeals Fifth Circuit.
Oct. 27, 1966.

J. Charles Whitfield, Jr., Herbert Finkelstein, Houston, Tex., for appellant.
Percy D. Williams, William E. Hall, Jr., Jack Binion, J. Rolfe Johnson, Houston, Tex., for appellee.
Butler, Binion, Rice, Cook & Knapp, Houston, Tex., of counsel.
Before JONES and DYER, Circuit Judges, and SPEARS, District Judge.
PER CURIAM.


1
In a bankruptcy proceeding the district court entered an order appointing a receiver for the alleged bankrupt.  A motion to vacate the appointment was denied after a hearing.  The case is before this Court on appeal from the order denying the motion to vacate.  The appointment of a receiver was correct.  The matter was discretionary and the discretion was properly exercised.  The order of the district court is


2
Affirmed.